Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-18, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0207130 to Maguire (“Maguire”).  Regarding claims 1-6, 9-18, 21, and 22 Maguire discloses a battery system including a plurality of battery modules connected in series, the battery system contained within a battery system housing.  The various battery components including the battery modules are located on a tray, and are sealed by a detachable cover.  The cover is detachable via bolts/nuts that are only accessible once an interconnect lid has been removed.  The interconnect lid includes a double-bladed plug which, when the lid is closed, engaged with a socket receptacle.  When inserted in the socket, which necessarily requires the lid to be in the closed state, the interconnect closes the circuit within the battery module allowing voltage to be supplied to the cable used to interface with external circuitry.  Thus, the bladed plug necessarily attach to a first battery terminal and a second battery terminal.  When the lid is opened, the plug is necessarily removed from the socket receptacle thus opening the battery circuit and preventing a battery voltage from appearing at the interface cable.  The interface cable that allows battery voltage to be provided to a vehicle is shown to be longer than one module long and thus the terminal that interfaces with the vehicle motor to receive the battery power is more than one battery module away from the interconnect.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire.  As discussed above, Maguire uses nuts threaded onto bolts to fix the housing cover in place, those bolts only accessible once the interconnect lid has been opened.  Thus, Maguire is silent regarding rigidly connecting the feature configured to keep the battery system cover in place and the interconnect.  Instead, Maguire requires a two step process to first open the lid and then remove the locking hold.  However, there are many common substitutes for threaded nuts that allow locking a cover onto a bolt, such as sliding cotter-type pins, etc.,  Thus, depending on the application, the person of ordinary skill in the art at the time of invention may have reason to rigidly connect the interconnect lid mechanism with a pin or other slidable type locking mechanism coupling with the through bolts that prevents the cover from being removed so that the current two step process of opening the lid and then removing the locking feature can be reduced to a single step of opening the interconnect lid, which also slidably releases the locking mechanism.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/               Examiner, Art Unit 1727